Citation Nr: 0422045	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.

2.  Entitlement to a compensable original evaluation for 
residuals of prostate cancer, status post suprapubic radical 
prostatectomy, currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein the RO granted service 
connection for the disabilities in issue with an effective 
date of March 21, 2003.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran's PTSD is manifested by nightmares and 
intrusive thoughts about Vietnam, some avoidance of war 
stimuli like watching television, although he can watch war 
movies, some avoidance of people and crowds, difficulty 
sleeping and an increased startle response with a Global 
Assessment of Functioning (GAF) score of 65.

3.  The veteran's residuals of prostate cancer are manifested 
by mild incontinence if straining, but no nocturia or 
increased frequency of urination, and no need to wear 
absorbent pads; recurrence of prostate cancer since the 
surgery in June 2002, has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the appellant's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2003).

2.  The criteria for a compensable disability evaluation for 
the veteran's residuals of prostate cancer, status post 
suprapubic radical prostatectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115(a), 4.115(b), 
Diagnostic Code (DC) 7527 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The December 2003 Statement of the Case (SOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
This document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claims for an increased 
rating for PTSD and for residuals of prostate cancer were 
being denied because the evidence did not show that the 
veteran's disabilities met the criteria for a higher rating.  
The SOC made it clear to the veteran that in order to prevail 
on his claims, he would need to present evidence that his 
disabilities met the criteria for a higher rating.  The RO 
sent a letter dated in April 2003 and another in July 2003 
that told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  The 
RO obtained service medical records, VA treatment records, 
and provided the veteran VA examinations in May and June 
2003.  The veteran has not indicated that there is any other 
evidence available.  More than one year has passed since he 
was notified of what he needed to do for his claim to be 
granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in April 2003, which was 
prior to the June 2003 rating decision denying the veteran's 
claim.  Therefore, VA has complied with the requirements of 
Pelegrini with respect to the timing of the initial VCAA 
notice.

II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

A.  Increased rating for PTSD

Under the regulations a 10 percent rating is warranted for 
PTSD when there is "occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or ; symptoms controlled by continuous 
medication".  38 C.F.R. § 4.130, DC 9411 (2003).

A higher rating, of 30 percent, is warranted for PTSD when 
there is "occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)".  Id.

A rating of 50 percent is warranted for PTSD when there is 
"occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships." Id.

A higher rating, of 70 percent, requires disability 
reflecting deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran had combat experience in Vietnam and was awarded 
the Combat Infantryman Badge, and the Purple Heart in 
addition to other decorations.  In a rating decision dated in 
June 2003, the veteran was granted service connection for 
PTSD and was awarded a 10 percent disability rating, 
effective March 21, 2003, the date of receipt of claim.  The 
veteran filed an appeal seeking a higher rating.

The RO obtained VA treatment records but none of the records 
show any treatment for PTSD.  The veteran told the VA 
examiner he has not sought treatment for PTAD.  

The veteran underwent a VA examination in May 2003.  The 
veteran complained of nightmares and intrusive thoughts about 
Vietnam, and difficulty sleeping.  The veteran indicated the 
he tended to avoid television coverage of wars but that war 
movies did not bother him.  The veteran had an increased 
startle reflex.  The veteran has been married for more than 
30 years and is close with his family although he avoids 
crowds..  He works as a truck driver 12 to 17 hours a day and 
does not have time or energy for hobbies or other interests.  
The veteran did report short periods of depression related to 
finances or his health worries or his parents' health, but 
these episodes never last long.  On examination the veteran 
was neatly dressed with normal speech and was cooperative.  
He was oriented times four and displayed an anxious mood and 
affect.  There was no evidence of a thought disorder, 
although the veteran could not do serial sevens, could not do 
simple subtraction, and had difficulty with spelling 
backwards.  The veteran was able to complete a three-step 
task and had no evidence of impaired short-term memory.  The 
examiner diagnosed the veteran with mild PTSD, with mild 
social and recreational impairment and mild to moderate 
vocational impairment due mostly to lack of sleep.  The 
examiner noted that overall the veteran was functioning 
fairly well.  The veteran stated that he did not feel he 
needed treatment.  The examiner diagnosed the veteran with 
PTSD and provided a GAF score of 65 which is indicative of 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.

Applying the above to the regulations, the Board finds that 
rating in excess of 10 percent is not warranted for the 
veteran's PTSD.  The veteran does not show occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks..  He shows few of any of the symptoms associated with 
a 30 percent rating.  There is no evidence of panic attacks, 
suspiciousness, any sustained anxiety or depression, and no 
evidence of memory loss.  The veteran works 12 to 17 hour 
days which would not indicate any significant industrial 
impairment.  The veteran has been married for more then 30 
years with a stable home life and a close relationship with 
his family.  The veteran's GAF score indicated only mild 
symptoms and that he is functioning generally pretty well.  
The veteran has not sought treatment for PTSD.  Overall, the 
Board finds that the veteran's disability due to PTSD does 
not meet the criteria for a higher rating.  38 C.F.R. 
§ 4.130, DC 9411 (2003). 

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's PTSD has caused marked employment interference or 
requires frequent medical treatment.  The veteran works 12 to 
17 hours a day.  There is no evidence that he has ever sought 
psychiatric treatment for PTSD or ever been hospitalized for 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a disability 
rating in excess of 10 percent at any time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119, 126 (separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings) (citations omitted); see 38 C.F.R. 
§§ 3.400, 3.500  (1999).  In this case, the Board finds that 
the veteran was not entitled to a disability rating in excess 
of 10 percent at any time during the pendency of this appeal.  
The medical evidence of record is the May 2003 VA examination 
report.  This examination did not show symptoms of PTSD 
warranting a rating in excess of 10 percent, even if only 
temporarily.

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra



II.  Entitlement to a compensable rating for residuals of 
prostate cancer

The veteran was initially diagnosed with prostate cancer in 
June 2002 and underwent surgery.  There is no indication that 
he had any subsequent therapy, either chemotherapy or 
radiation, for cancer following the surgery. 

The veteran's service-connected residuals of prostate cancer 
are rated under the provisions of 38 C.F.R. § 4.115(b), 
Diagnostic Code 7528 (2003), for malignant neoplasms of the 
genitourinary system.  Pursuant to these provisions, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A "Note" 
to this code section states that the rating of 100 percent 
will continue for six months following cessation of surgical, 
x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, and if there has been no local reoccurrence or 
metastasis following the cessation of the therapy, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.  Additionally, 
postoperative residual disability of the prostate gland is 
rated as either a urinary tract infection or as voiding 
dysfunction whichever is greater.  38 C.F.R. § 4.115(b), 
Diagnostic Code 7527 (2003),

The veteran has not undergone additional surgery or therapy 
since June 2002, and there is no indication from the medical 
records, or from information provided by the veteran that the 
cancer has returned or that there has been a metastasis.  
Hence, the veteran's condition should be rated pursuant to 
the Note of Diagnostic Code 7528 and DC 7527 Id.  The Board 
notes that the veteran's residuals of prostate cancer are 
most appropriately evaluated in terms of voiding dysfunction, 
as there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2003).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials, which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months. Id.

The Board has reviewed all of the evidence pertinent to the 
veteran's claim.  The record reflects that the veteran has 
not had a recurrence of cancer since June 2002.  Since his 
surgery, the veteran's primary complaint has been minimal 
urinary incontinence especially while straining.  The VA 
treatment notes dated from June 2002 to February 2003 
indicate some mild urinary incontinence at night although 
even that had stopped by February 2003.  The veteran 
underwent a VA examination in June 2003.  At that time he did 
not complain of lethargy, weakness, anorexia, weight loss, or 
weight gain.  The veteran did not report increased or 
decreased frequency of urination or nocturia.  He did report 
mild incontinence if he strains but he does not wear pads.  
The veteran was diagnosed with mild urinary incontinence.  
There was no indication of daytime voiding intervals of 3 to 
4 hours or less hours, or that the veteran awakens 2 or more 
times a night to void.  There is also no evidence of 
obstructed voiding or any need for catheterization.

Applying the regulations to the facts in the case, the Board 
finds that a compensable disability rating for the veteran's 
residuals of prostate cancer, status post prostatectomy is 
not warranted.  The veteran does not have urinary 
incontinence that requires the use of pads, there is no 
evidence of daytime voiding intervals of 3 to 4 hours or less 
and awakening 2 or more times a night to void, and there is 
no evidence that the veteran requires catheterization.  There 
is also no evidence of renal dysfunction.  Therefore, there 
is no basis for a compensable rating for residuals of 
prostate cancer.  There is no basis on which to assign a 
compensable rating.  38 C.F.R. §§ 4.115(a), 4.115(b), DC 
7527, 7528 (2003).

The Board notes the veteran has been granted service 
connection for erectile dysfunction, and has not appealed the 
non-compensable rating assigned.  Additionally, the veteran 
has been granted Special Monthly Compensation for loss of a 
creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2003).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  See previous 
discussion of the regulatory criteria.  In this case, the 
evidence does not suggest that the veteran's residuals of 
prostate cancer have caused marked employment interference or 
requires frequent medical treatment.  The veteran works 12 to 
17 hours a day.  There is no evidence that he has ever been 
hospitalized for his residuals of prostate cancer.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC. 6-96 (1996).

The Board notes that, because the appellant has appealed the 
initial assignment of a disability rating, the Board must 
also consider whether or not he was entitled to a compensable 
disability rating at any time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings) 
(citations omitted); see 38 C.F.R. §§ 3.400, 3.500  (1999).  
In this case, the Board finds that the veteran was not 
entitled to a compensable disability rating in at any time 
during the pendency of this appeal.  The medical evidence of 
record is the VA treatment records and the June 2003 VA 
examination report.  None of this evidence shows residuals of 
prostate cancer warranting a compensable rating, even if only 
temporarily.

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra


ORDER

Entitlement to an increased rating for PTSD, currently rated 
as 10 percent disabling, is denied.

Entitlement to an increased rating for residuals of prostate 
cancer, status post suprapubic prostatectomy, currently rated 
as noncompensable, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



